Citation Nr: 0818968	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  07-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has received to reopen 
a previously denied claim of service connection for a chronic 
anxiety disorder. 

2.  Whether new and material evidence has received to reopen 
a previously denied claim of service connection for anemia; 
and if so, whether service connection is warranted.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for rheumatoid 
arthritis, claimed as secondary to exposure to ionizing 
radiation.  

7.  Whether new and material evidence has received to reopen 
a previously denied claim of service connection for 
asbestosis; and if so, whether service connection is 
warranted.

8.  Entitlement to service connection for zinc oxide 
poisoning, claimed as galvanized poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to June 
1947 and from April 1951 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision rendered by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2008, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The issue of entitlement to service connection for zinc oxide 
poisoning, claimed as galvanized poisoning, is addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In July 2000, the RO denied service connection for a 
chronic anxiety disorder and asbestosis; the veteran did not 
appeal the denial of those claims.  

2.  Evidence received since the July 2000 decision does not 
relate to an unestablished fact necessary to substantiate the 
claims for an anxiety disorder and asbestosis, and does not 
raise a reasonable possibility of substantiating those 
claims.

3.  In July 2000, the RO denied service connection for 
anemia; the veteran did not appeal the denial of that claim.  

4.  Evidence received since the July 2000 decision relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for anemia and raises at least a 
reasonable possibility of substantiating that claim.

5.  Anemia did not manifest during active service or within 
one year of separation; and competent medical evidence does 
not show anemia to be related to active service or a service-
connected disorder.

6.  Hearing loss did not manifest during active service or 
within one year of separation; and there is no competent 
medical evidence of a current hearing loss disorder.

7.  Tinnitus did not manifest during active service or within 
one year of separation; and there is no competent medical 
evidence of current tinnitus disorder.

8.  Depression did not manifest during active service; and 
competent medical evidence does not show depression to be 
related to active service.

9.  Rheumatoid arthritis is not recognized as a radiogenic 
disease or a disease specific to radiation-exposed veterans 
as defined by applicable regulation; and was not manifested 
during active service or for many years thereafter; and the 
competent medical evidence does not show rheumatoid arthritis 
to be related to radiation exposure, or to active service.


CONCLUSIONS OF LAW

1.  Evidence received since the July 2000 RO decision is not 
both new and material and the claims of service connection 
for a chronic anxiety disorder and asbestosis may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  Evidence received since the July 2000 RO decision is both 
new and material and the claim of service connection for 
anemia is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  Anemia was not incurred in or aggravated by service; nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Tinnitus was not incurred in or aggravated by service; 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

6.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2007)

7.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1). 

On March 31, 2006, the United States Court of Appeals for 
Veterans Claims (Court) held, with regard to a petition to 
reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that in the instant claim, the provisions of 
the VCAA have been fulfilled by information provided to the 
veteran in letters from the RO/AMC dated in August 2005 and 
September 2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his service connection claims, and requested that the veteran 
send in evidence in his possession that would support his 
claims.  The August 2005 letter also discussed the need to 
submit new and material evidence to reopen the veteran's 
claims of entitlement to service connection for an anxiety 
disorder and anemia, and specified what evidence would be 
necessary to satisfy the elements that were found 
insufficient in the previous denial.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006)).  

As will be discussed fully below, the Board has determined 
that new and material evidence has been submitted to reopen 
the previously denied claim for service connection for anemia 
and that claim is adjudicated on a de novo basis.  As 
indicated above, the veteran has been notified of the 
evidence needed to substantive the underlying service 
connection claim and has had the opportunity to provide 
evidence and argument as to the underlying service connection 
claim.  Thus, there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in a September 2006 letter.  The veteran has had a meaningful 
opportunity to participate in his appeal, and this matter was 
readjudicated in March 2007.  See Statement of the Case sent 
to the veteran in March 2007.  If there has been any 
deficiency in the notice to the veteran, the Board finds that 
the presumption of prejudice on the VA's part has been 
rebutted in this case based on the written notices provided 
to the veteran by the VA over the course of this appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the veteran's service 
medical records, as well as his post-service records of VA 
and private medical treatment.  There is no indication that 
any other treatment records exist that should be requested, 
or that any pertinent evidence has not been received.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has not received a VA compensation examination.  Nonetheless, 
as the service and post-service medical records provide no 
basis to grant this claim, and in fact provide evidence 
against this claim, further examination is not required to 
make an equitable determination in this case.  It is also 
noted that there is no duty to provide a VA examination in 
regards to petitions to reopen a previously denied claim.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); 66 Fed. Reg. 
45620, 45631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)(iii)).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Factual Background & Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 


I. New and Material Evidence Claims

The veteran contends he is entitled to service connection for 
a chronic anxiety disorder, anemia and asbestosis.  He has 
submitted evidence in an attempt to reopen these previously 
denied claims. 

Generally, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The veteran's original claims for a chronic anxiety disorder 
(claimed as secondary to ionizing radiation), anemia and 
asbestos exposure were denied in a July 2000 RO decision.  
The veteran was notified of his appellate rights by way of an 
August 2000 letter.  He did not file a Notice of Disagreement 
(NOD) regarding the RO's decision.  Thus, the July 2000 
rating decision became final.  38 U.S.C.A. § 7105.

As a preliminary matter, the Board notes that although the 
veteran is claiming service connection for an anxiety 
disorder as directly related to military service (as opposed 
to his original claim that it was secondary to ionizing 
radiation exposure); this not a "new" claim.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that basing a claim for service connection on a new 
theory of etiology does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Thus, new 
and material evidence is required in order for the Board to 
consider the substantive merits of the claim for service 
connection, regardless of the veteran's current theory 
regarding a nexus to service.  

At the time of the July 2000 RO decision, the evidence 
consisted of service medical and personnel records, an April 
1999 Ionization Radiation Code Sheet, and post-service VA 
outpatient treatment records dated from February 1999 to 
August 1999.  The service medical and personnel records, and 
the Ionization Radiation Code Sheet showed no treatment or 
findings related to an anxiety disorder, anemia, asbestosis 
or any other respiratory disorder.  The radiation code sheet 
showed a clinical finding of "no adverse health effects due 
to exposure to radiation in the past."  The post-service VA 
outpatient treatment records showed diagnoses of anxiety, not 
otherwise specified (NOS) and chronic anxiety in March 1999.  
The notes revealed that the veteran reported a history of 
panic attacks since the 1970's.  He stated that he felt 
anxious since he was a teenager, and that had been 
exacerbated upon his discharges from service, in 1947 and in 
1951.  An April 1999 entry noted that a March 1999 chest x-
ray  showed mild bilateral scarring of the lungs with no 
evidence of acute infiltrate or effusion.  The evidence also 
contained no clinical evidence or treatment for anemia, an 
anemia-related disorder, asbestosis or any other respiratory 
disorder.  

The RO denied service connection for asbestos exposure, 
anxiety disorder and anemia citing the following: 1) service 
medical records contained no evidence of a chronic anxiety 
disorder, anemia or asbestos exposure; 2) there was a lack of 
competent medical evidence showing a relationship between the 
current anxiety disorder and active service; and 3) there was 
no current diagnosis of anemia, asbestosis or any other 
respiratory disorder.  Thus, the unestablished fact necessary 
to substantiate the claim of service connection for an 
anxiety disorder would be that such disorder had onset in 
service or is otherwise related to service.  As for the 
claims for anemia and asbestosis, the unestablished fact 
would be a current diagnosis of anemia and asbestosis, and 
then, competent medical evidence of a nexus between such 
diagnoses and active service.

The pertinent evidence added to the record since the July 
2000 rating decision consists of various private medical 
records dated from May 1984 to June 2007 and VA outpatient 
treatment records dated between January 2005 and January 
2006.  The VA and private treatment records reflect a history 
of generalized anxiety disorder (GAD).  There is also a June 
2007 letter of correspondence, in which a Dr. K. notes that 
the veteran was currently under his care for the treatment of 
anemia due to renal failure and rheumatoid arthritis.  

As it relates to the claim of service connection for an 
anxiety disorder, the Board finds the above-mentioned 
evidence is not new because it is generally cumulative of 
earlier information and evidence on file at the time of the 
July 2000 rating decision.  In this regard, the evidence 
merely reflects findings of chronic anxiety, without any 
competent medical opinion or findings that the anxiety 
disorder had its onset in or is etiologically related to 
active duty service.  For this reason, the evidence also does 
not raise a reasonable possibility of substantiating the 
claim.  Therefore, the evidence is not both new and material 
as contemplated by 38 C.F.R. § 3.156(a) and does not provide 
a basis to reopen the veteran's claim of entitlement to 
service connection for a chronic anxiety disorder.  38 
U.S.C.A. § 5108.

As it relates to the claim of service connection for an 
asbestos, the new evidence includes a March 2004 statement of 
Dr. Coleman noting that the veteran reported a history of 
working as a ship fitter in the Navy and had likely asbestos 
fiber exposure.  It was indicated that as for possible 
asbestos fiber exposure, his mild interstitial prominence 
could conceivably related to that remote exposure, but there 
is nothing pathognomonic on the chest x-ray or CAT scan which 
conclusively identified asbestos as a causative agent.  The 
examiner also indicated that recent CT scan and chest x-rays 
were reviewed and there were no calcific pleural plaques 
present, which would have clearly identified a prior asbestos 
fiber exposure.  The impression included hypoxic respiratory 
insufficiency, questionably due to mild interstitial 
pulmonary wheezing, questionably rheumatoid in nature (versus 
related to methotrexate therapy); questionably possible 
remicade effect (doubt); questionably related to remote 
asbestos fiber exposure (less likely than other 
possibilities).  While this evidence is new, it is not 
material as it does not contain a diagnosis of asbestosis and 
does not relate any current respiratory condition to the 
claimed asbestos exposure.  For this reason, the evidence 
also does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the evidence is not 
both new and material as contemplated by 38 C.F.R. § 3.156(a) 
and does not provide a basis to reopen the veteran's claim of 
entitlement to service connection for asbestosis.  38 
U.S.C.A. § 5108.

As it relates to the issue of reopening a claim for anemia, 
the Board finds that the evidence is both new and material.  
The June 2007 letter from Dr. K. is new, in that it was not 
previously before the RO.  This letter also constitutes 
"material" evidence in that it relates to an unestablished 
fact necessary to sustain the claim; namely a current 
diagnosis of anemia.  Therefore, the evidence is both new and 
material as contemplated by 38 C.F.R. § 3.156(a) and does 
provide a basis to reopen the veteran's claim of entitlement 
to service connection for anemia.  38 U.S.C.A. § 5108.  Thus, 
the claim for service connection for anemia is reopened.  The 
issue of entitlement to service connection for anemia is 
discussed below on a de novo basis.




II. Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In addition, certain chronic diseases, including organic 
diseases of the nervous system and psychoses may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).




Anemia and depression

The veteran contends that he is entitled to service 
connection for anemia and depression.  The Board has 
considered his contention, but finds however, that the 
preponderance of the evidence against these claims. 

Service medical records are absent for clinical treatment or 
diagnoses of depression or anemia.  The report from a June 
1947 separation examination (for the veteran's first period 
of active duty service) showed no pertinent defects.  The 
June 1952 separation examination (for the veteran's second 
period of active duty service) also showed no relevant 
findings.  There is no competent medical evidence of record 
showing that anemia otherwise manifested to a compensable 
degree within one year of the veteran's separation from 
service; therefore, it is not presumed that the anemia was 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The post-service medical evidence consists of VA outpatient 
treatment records dated between February 1999 and August 
1999, and January 2005 and January 2006.  Private treatment 
records are dated from May 1984 to June 2007.  There is no 
evidence of anemia until June 2007, when in a letter of 
correspondence, Dr. K., a private physician indicated that 
the veteran was currently being treated for anemia secondary 
to renal failure and rheumatoid arthritis.  The first 
evidence of a diagnosis of depression is noted in September 
2004 private treatment record.  A January 2005 VA outpatient 
treatment record noted that the veteran was mildly depressed.  

Thus, the first evidence of anemia after service is noted in 
2007 and the first evidence of depression is noted in 2004, 
each more than 50 years after the veteran's discharge from 
service.  This lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

Moreover, no competent medical evidence has been presented to 
show a causal nexus between the veteran's periods of active 
service and the current diagnosis of anemia or depression.  
Significantly, in his June 2007 correspondence Dr. K. clearly 
states that the current anemia is due to renal failure and 
rheumatoid arthritis, neither of which is a service-connected 
disorder.  The veteran has not filed a claim of service 
connection for renal failure and for reasons cited elsewhere 
in this decision, the Board has found that service connection 
for rheumatoid arthritis is not warranted.  Additionally, 
there is no competent medical opinion of record linking 
depression to service.

In sum, the preponderance of the competent evidence is 
against a finding of: 1) anemia or depression in-service; 2) 
manifestations of anemia within one year of separation of 
service; or 3) a nexus between the post-service diagnoses of 
anemia and depression and service (or any service-connected 
disorder).  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


Bilateral hearing loss and tinnitus

The veteran contends that he is entitled to service 
connection for bilateral hearing loss, tinnitus and 
depression.  The Board has considered his contentions, but 
finds however, that the preponderance of the evidence is 
against these claims.  

Service medical records show no complaints, clinical 
treatment or diagnoses of hearing loss or tinnitus.  A June 
1947 separation examination reveals the veteran's hearing 
was: 15/40, bilaterally, based on a watch test; and 15/15 
bilaterally, upon both whispered and spoken voice tests.  
There was no evidence of tinnitus or an abnormal psyche.  The 
overall clinical summary showed no defects.  The June 1952 
separation examination showed 15/15, upon whispered voice 
tests and no defects were noted.  

The Board has reviewed the post-service medical evidence 
which consists of VA outpatient treatment records and the 
private treatment records.  The cumulative record is absent 
evidence of any subjective complaints or clinical treatment 
or findings related to hearing loss or tinnitus.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As in this appeal, 
the veteran has not been shown to have a chronic hearing loss 
disorder or tinnitus.  The service medical records do not 
show a diagnosis of these disorders, nor is there any post-
service evidence of medical treatment or clinical diagnoses 
of such.  Therefore, despite the veteran's contention that he 
has these claimed disorders; as a lay person he is not 
competent to render a medical diagnosis, or provide medical 
opinions regarding causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hearing loss and 
tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Rheumatoid Arthritis

The veteran asserts that he has rheumatoid arthritis as a 
result of exposure to ionizing radiation during service.  
Specifically, he claims exposure to ionizing radiation during 
participation in Operation Crossroads in 1946.  

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Hilkert 
v. West, 12 Vet. App. 145, 148 (1999).  First, if a 
radiation-exposed veteran develops one of the diseases listed 
in 38 C.F.R. § 3.309(d), a rebuttable presumption of service 
connection arises. See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. The diseases listed in 38 C.F.R. 3.309(d) 
are ones in which the VA Secretary has determined that a 
positive association with radiation exposure exists.

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk 
activity" is defined by regulation to mean (1) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (2) the occupation of Hiroshima or 
Nagasaki, Japan by U.S. forces during the period beginning on 
August 6, 1945 and ending on July 1, 1946; (3) internment as 
a prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the U.S. occupation forces in 
Hiroshima or Nagasaki during the period from August 6, 1945 
through July 1, 1946; (4) service at a gaseous diffusion 
plant located in Paducah, Kentucky, Portsmouth, Ohio, or Oak 
Ridge, Tennessee; or (5) service before January 1, 1974 on 
Amchitka Island, Alaska.  38 C.F.R. § 3.309(d)(3)(i), (ii).

Second, service connection may be established if a radiation- 
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b) or established by competent scientific or 
medical evidence to be a radiogenic disease), if the VA Under 
Secretary of Benefits determines that a relationship, in 
fact, exists between the disease and the veteran's radiation 
exposure in service.  "Radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; and (xxii) Lymphomas other than 
Hodgkin's disease.  38 C.F.R. § 3.311(b)(2).  In the instant 
appeal, it should be recognized that the veteran has not been 
diagnosed with a presumptive disease radiogenic disease.

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Service connection may be 
established under the provisions of 38 C.F.R. § 3.303(d) for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service establishes that the 
disease was incurred in service.

In written statements submitted in support of his claim, the 
veteran indicated that during Operation Crossroads in July 
1946, he was assigned as a deck hand aboard the USS Bracken 
APA 64, which was the target ship of atomic testing.  He 
stated that he disembarked from the USS Bracken and boarded 
the USS Enrico APA 45 to observe the first test "Test 
Able."  He stated that after this test, he re-boarded the 
USS Bracken to assist scientists testing for radioactivity.  
He stayed for slightly over a week.  According to the 
veteran, he then returned to the USS Enrico to observe the 
next phase which was underwater atomic testing "Test 
Baker."  He alleges that he was on deck during "Test 
Baker" and breathed the contaminated air from the 
atmospheric breezes, and also ate and drank food and water 
that was contaminated.  He indicated he was not issued a film 
badge during either test.  See veteran's statements, received 
in July 2005.  The veteran's service personnel records show 
that his military occupational specialty at the time was 
metal smith (ship fitter).

Service medical records are negative for any evidence of 
exposure to ionizing radiation and/or a dose estimate.  The 
available military records do not document his participation 
in Operation Crossroads, particularly that he assisted the 
team of scientists who reboarded the USS Bracken (the target 
vessel) after "Test Able."  The veteran participated in a 
VA Ionizing Radiation Registry in April 1999.  While there 
are no available reports or studies from the examination, a 
physician indicated there were "no adverse health affects, 
so far, due to exposure to ionizing radiation in the past."   

Addressing first presumptive service connection under 38 
C.F.R. § 3.309(d), the veteran is claiming service connection 
for rheumatoid arthritis.  Rheumatoid arthritis is not one of 
the diseases listed at38 U.S.C. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Moreover, the veteran has not been diagnosed 
with any other disease listed in these regulations.  Thus, it 
may not be presumed that rheumatoid arthritis was incurred in 
service, and presumptive service connection is not 
established for that particular disease.   

There is also no evidence that the veteran suffers from any 
of the recognized radiogenic diseases listed under 38 C.F.R. 
§ 3.311(b)(2).  The list of "radiogenic diseases" in 38 
C.F.R. § 3.311(b)(2) is exclusive and does not include any 
disability at issue in this appeal.  Therefore, service 
connection may not be established pursuant to 38 C.F.R. § 
3.311.  Section 3.311(a) provides that a dose assessment will 
be made where the veteran develops a radiogenic disease 
within the regulatory period, and there is a contention that 
the disease is the result of exposure to ionizing radiation 
during service.  Such a dose estimate was not obtained in 
this case.  As noted above, the veteran does not have any 
radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2).  
Prior to meeting the initial threshold requirement of a 
showing of radiogenic disease, VA is not under a duty to 
refer the claim to the Under Secretary for Benefits.  Wandel 
v. West, 11 Vet. App. 200, 205 (1998).

Finally, as noted service connection may also be established 
by providing competent evidence which establishes the 
existence of a medical nexus between the claimed condition 
and exposure to ionizing radiation during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The veteran submitted an article showing how another veteran, 
R.C.S., was awarded service connection for rheumatoid 
arthritis based on exposure to ionizing radiation during 
Operation Crossroads.  The veteran argues that he is also 
entitled to service connection because he also participated 
in Operation Crossroads.  The article shows that R.C.S. 
served aboard the USS Ingram.  He established service 
connection for rheumatoid arthritis based upon evidence that 
contaminated seawater was circulated in the salt water lines 
and evaporators of his ship.  The men on board that ship 
drank, showered, brushed their teeth and ate food prepared 
with water containing low-level ionizing radiation.  R.C.S. 
also provided a substantial amount of medical evidence to 
support his contention that in his particular case his 
rheumatoid arthritis was due to his radiation exposure.  

In the present claim, it is noted that the veteran served on 
a different vessel, and unlike R.C.S., has not provided any 
medical evidence to support his claim of an etiological 
relationship between exposure to ionizing radiation and his 
rheumatoid arthritis.  The veteran's own contentions are 
insufficient to show he was exposed to radiation because this 
requires a medical diagnosis, and the veteran does not 
possess the required expertise to establish that fact.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service medical records show no treatment or diagnosis of 
rheumatoid arthritis during active service.  The post-service 
treatment records also reveal that rheumatoid arthritis was 
not manifested within the first post-service year; but rather 
in 1999, more than 50 years later.  The veteran has failed to 
submit evidence of any current radiation-induced disability, 
or submitted any medical evidence linking the rheumatoid 
arthritis to any in-service exposure to ionizing radiation or 
some other incident of service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for rheumatoid 
arthritis, claimed as secondary exposure to ionizing 
radiation.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

As new and material evidence has not been received and the 
veteran's appeal to reopen the claims for entitlement to 
service connection a chronic anxiety disorder and asbestosis, 
the appeal as to each of these claims is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for anemia is reopened and 
de novo review is allowed; on de novo review, however, 
entitlement to service connection for anemia is denied.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for depression is denied.  

Service connection for rheumatoid arthritis is denied.  


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the issue of service 
connection for residuals of zinc oxide poisoning, claimed as 
galvanized poisoning.  

In connection with the veteran's claim for galvanized 
poisoning, he submitted a written statement in October 1999, 
explaining that in 1951 he was injured after he cut into a 
galvanized pipe.  A review of the service medical records 
does not reveal any finding of galvanized poisoning.  Service 
medical records do, however show that in May 1951 the veteran 
suffered difficulty breathing and stomach upset due to  zinc 
oxide gas poisoning after he welded in a place with no 
ventilation and inhaled zinc oxide fumes.  Chest x-rays taken 
at the time were noted to be essentially negative, but showed 
increased hilar findings.  Thus, it appears to the Board, 
that the veteran is actually claiming service connection for 
residuals of zinc oxide poisoning, and the issue has been 
characterized accordingly 

Post-service records continue to show findings of mild 
bilateral scarring of the lungs (although with no evidence of 
infiltrate or effusion), and some interstitial prominence.  
The Board notes that the veteran has not been afforded a VA 
examination to determine whether he has a current disability 
related to the in-service exposure to zinc oxide fumes.  

Accordingly, the case is REMANDED for the following action:


1.  The veteran should be afforded an 
appropriate VA examination to determine the 
nature and etiology of any current 
respiratory disorder, associated with to the 
noted in-service exposure to zinc oxide 
fumes.  All indicated tests and studies are 
to be performed.  Prior to the examination, 
the claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

Based upon the review of the claims folders 
and the examination results, the examiner 
should provide an opinion with respect to 
whether it is at least as likely as not that 
the veteran has a current respiratory 
disability that was caused by inhalation of 
zinc oxide fumes during active service.  
Reasons and bases for any opinions expressed 
must be clearly set forth in the physician's 
report.

2.  When the above development has been 
completed, the RO should readjudicate the 
remaining issue on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a 
Supplemental Statement of the Case and afford 
the veteran and his representative the 
requisite opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


